UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-05385 DWS Value Series, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 11/30 Date of reporting period: 5/31/2013 ITEM 1. REPORT TO STOCKHOLDERS MAY 31, 2013 Semiannual Report to Shareholders DWS Large Cap Value Fund Contents 4 Letter to Shareholders 5 Performance Summary 8 Portfolio Management Team 8 Portfolio Summary 10 Investment Portfolio 17 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 21 Financial Highlights 27 Notes to Financial Statements 36 Information About Your Fund's Expenses 38 Summary of Management Fee Evaluation by Independent Fee Consultant 42 Account Management Resources 44 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. DWS Investments is part of the Deutsche Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Investor: The first half of 2013 brought welcome evidence that the U.S. economic recovery is gaining traction. Consumer confidence reached its highest level since 2007, U.S. stock market indexes marked a series of record highs and the housing market continues its recovery. According to Asoka Wohrmann, co-chief investment officer for Deutsche Asset & Wealth Management, "The revival of the employment market, good asset performance with rising home and share prices, and an expansive monetary policy gives further growth momentum to the real economy. Accordingly, U.S. economic growth could accelerate in the coming months." Nevertheless, concerns about the European and emerging-market economies persist. Closer to home, the outlook remains guarded when it comes to the eventual end of government intervention in the bond market and the full effects of reduced government spending on employment. Where does this leave you? That depends on a variety of factors, including your overall portfolio allocation. Given the uncertainties in today's bond and stock markets, it may be time for a thoughtful evaluation of your strategy. Talk with a trusted advisor to determine whether any adjustments may be in order, given your specific objectives and risk tolerance. We believe even the most sophisticated investor can benefit from the assistance of a trusted, objective financial professional. Remember that Deutsche Asset & Wealth Management gives you access to Deutsche Bank's global network of economists, analysts and investment professionals. Insights are always at your fingertips at dws-investments.com. Best regards, Douglas Beck, CFA President, DWS Funds Performance Summary May 31, 2013 (Unaudited) Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/13 Unadjusted for Sales Charge % Adjusted for the Maximum Sales Charge (max 5.75% load) % Russell 1000® Value Index† % Average Annual Total Returns as of 3/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 5.75% load) % % % Russell 1000® Value Index† % % % Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/13 Unadjusted for Sales Charge % Adjusted for the Maximum Sales Charge (max 4.00% CDSC) % Russell 1000® Value Index† % Average Annual Total Returns as of 3/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 4.00% CDSC) % % % Russell 1000® Value Index† % % % Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/13 Unadjusted for Sales Charge % Adjusted for the Maximum Sales Charge (max 1.00% CDSC) % Russell 1000® Value Index† % Average Annual Total Returns as of 3/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge % % % Adjusted for the Maximum Sales Charge (max 1.00% CDSC) % % % Russell 1000® Value Index† % % % Class R 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/13 No Sales Charges % Russell 1000® Value Index† % Average Annual Total Returns as of 3/31/13 (most recent calendar quarter end) No Sales Charges % % % Russell 1000® Value Index† % % % Class S 6-Month‡ 1-Year 5-Year Life of Class* Average Annual Total Returns as of 5/31/13 No Sales Charges % Russell 1000® Value Index† % Average Annual Total Returns as of 3/31/13 (most recent calendar quarter end) No Sales Charges % % % Russell 1000® Value Index† % % % Institutional Class 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/13 No Sales Charges % Russell 1000® Value Index† % Average Annual Total Returns as of 3/31/13 (most recent calendar quarter end) No Sales Charges % % % Russell 1000® Value Index† % % % Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated March 1, 2013 are 1.00%, 1.80%, 1.70%, 1.33%, 0.69% and 0.69% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The returns for Class R shares for periods prior to inception on March 1, 2011 are derived from the historical performance of Class A shares of DWS Large Cap Value Fund during such periods and have been adjusted to reflect higher total annual operating expenses of Class R. Any difference in expenses will affect performance. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended May 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Class S shares commenced operations on December 20, 2004. The performance shown for the index is for the time period of December 31, 2004 through May 31, 2013 (through March 31, 2013 for the most recent calendar quarter end returns), which is based on the performance period of the life of Class S. † The Russell 1000® Value Index is an unmanaged index that consists of those stocks in the Russell 1000 Index with less-than-average growth orientation. The Russell 1000® Index is an unmanaged price-only index of the 1,000 largest capitalized companies that are domiciled in the U.S. and whose common stocks are traded. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class R Class S Institutional Class Net Asset Value 5/31/13 $ 11/30/12 $ Distribution Information as of 5/31/13 Income Dividends, Six Months $ Portfolio Management Team Thomas Schuessler, PhD, Managing Director Lead Portfolio Manager of the fund. Joined the fund in 2007. • Joined Deutsche Asset & Wealth Management in 2001 after five years at Deutsche Bank where he managed various projects and worked in the office of the Chairman of the Management Board. • US and Global Fund Management: Frankfurt. • PhD, University of Heidelberg, studies in physics and economics at University of Heidelberg and University of Utah. Peter Steffen, CFA, Vice President Portfolio Manager of the fund. Joined the fund in 2011. • Joined Deutsche Asset & Wealth Management in 2007. • Portfolio manager and analyst for Global Equities: Frankfurt. • US and Global Fund Management: Frankfurt. • Master's Degree ("Diplom-Kaufmann") in Finance & Asset Management from International School of Management, Dortmund with educational exchanges at the Université de Neuchâtel (Switzerland) and the University of Colorado (USA). Oliver Pfeil, PhD., Director Portfolio Manager of the fund. Joined the fund in 2009. • Joined Deutsche Asset & Wealth Management in 2006 after three years as Executive Assistant to the Management Board of Deutsche Bank. Previously, Research Fellow at the Swiss Institute of Banking and Finance at the University of St. Gallen (2000-2002); Visiting Scholar in Capital Markets Research at MIT Sloan School of Management (2002-2003). • Portfolio manager for US and Global Value Equity: Frankfurt. • US and Global Fund Management: Frankfurt. • PhD in finance and accounting and Master's degree in Business Administration from the University of St. Gallen; CEMS Master in International Management from the University of St. Gallen & ESADE, Barcelona; completed bank training program ("Bankkaufmann") at Sal. Oppenheim jr. & Cie. KGaA, Cologne. Portfolio Summary (Unaudited) Ten Largest Equity Holdings at May 31, 2013 (24.2% of Net Assets) 1. Exxon Mobil Corp. Explorer and producer of oil and gas 3.5% 2. Chevron Corp. Operator of petroleum exploration, delivery and refining facilities 2.8% 3. JPMorgan Chase & Co. Provider of global financial services 2.6% 4. General Electric Co. Globally diversified technology and financial services company 2.6% 5. Pfizer, Inc. Manufacturer of prescription pharmaceuticals and nonprescription self-medications 2.4% 6. AT&T, Inc. An integrated telecommunications company 2.3% 7. Merck & Co., Inc. A global pharmaceutical company 2.1% 8. Procter & Gamble Co. Manufacturer of diversified consumer products 2.1% 9. Johnson & Johnson Manufacturer of health care products and provider of related services 1.9% 10. PNC Financial Services Group, Inc. Provider of diversified financial services 1.9% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 10. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page42 for contact information. Investment Portfolio as of May 31, 2013 (Unaudited) Shares Value ($) Common Stocks 100.2% Consumer Discretionary 8.1% Automobiles 1.5% Ford Motor Co. Diversified Consumer Services 0.7% DeVry, Inc. (a) H&R Block, Inc. Hotels, Restaurants & Leisure 0.4% Carnival Corp. Household Durables 0.3% Jarden Corp.* Leisure Equipment & Products 0.4% Hasbro, Inc. (a) Media 4.0% Comcast Corp. "A" (a) Meredith Corp. (a) News Corp. "A" Time Warner, Inc. Walt Disney Co. (a) Washington Post Co. "B" (a) Specialty Retail 0.8% Lowe's Companies, Inc. (a) Staples, Inc. (a) Consumer Staples 10.6% Beverages 1.7% Beam, Inc. PepsiCo, Inc. Food & Staples Retailing 3.3% CVS Caremark Corp. Sysco Corp. (a) Wal-Mart Stores, Inc. Walgreen Co. Food Products 1.5% Ingredion, Inc. Kellogg Co. Household Products 2.1% Procter & Gamble Co. Tobacco 2.0% Altria Group, Inc. Philip Morris International, Inc. Universal Corp. (a) Energy 12.9% Energy Equipment & Services 1.4% Halliburton Co. Helmerich & Payne, Inc. Oil, Gas & Consumable Fuels 11.5% Anadarko Petroleum Corp. Apache Corp. (a) Chevron Corp. ConocoPhillips Exxon Mobil Corp. Marathon Oil Corp. Occidental Petroleum Corp. Phillips 66 Suncor Energy, Inc. (a) Valero Energy Corp. (a) Financials 24.2% Capital Markets 3.4% Ameriprise Financial, Inc. Bank of New York Mellon Corp. BlackRock, Inc. Oaktree Capital Group LLC The Goldman Sachs Group, Inc. Commercial Banks 4.8% BankUnited, Inc. Huntington Bancshares, Inc. PNC Financial Services Group, Inc. U.S. Bancorp. Wells Fargo & Co. Consumer Finance 1.7% American Express Co. (a) Capital One Financial Corp. Diversified Financial Services 6.4% Bank of America Corp. Citigroup, Inc. JPMorgan Chase & Co. The NASDAQ OMX Group, Inc. Insurance 7.4% ACE Ltd. Alleghany Corp.* Allstate Corp. Aon PLC Chubb Corp. CNA Financial Corp. Fidelity National Financial, Inc. "A" HCC Insurance Holdings, Inc. Lincoln National Corp. (a) MetLife, Inc. PartnerRe Ltd. Principal Financial Group, Inc. Prudential Financial, Inc. Validus Holdings Ltd. Thrifts & Mortgage Finance 0.5% Home Loan Servicing Solutions Ltd. New York Community Bancorp., Inc. (a) Health Care 14.2% Health Care Equipment & Supplies 2.4% Baxter International, Inc. Becton, Dickinson & Co. C.R. Bard, Inc. Medtronic, Inc. St. Jude Medical, Inc. Health Care Providers & Services 3.1% Aetna, Inc. HCA Holdings, Inc. McKesson Corp. Owens & Minor, Inc. (a) Select Medical Holdings Corp. UnitedHealth Group, Inc. WellPoint, Inc. Life Sciences Tools & Services 0.3% Agilent Technologies, Inc. Pharmaceuticals 8.4% Bristol-Myers Squibb Co. Eli Lilly & Co. Forest Laboratories, Inc.* Hospira, Inc.* (a) Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Teva Pharmaceutical Industries Ltd. (ADR) (a) Industrials 8.0% Aerospace & Defense 2.9% Exelis, Inc. Northrop Grumman Corp. Raytheon Co. United Technologies Corp. Air Freight & Logistics 0.3% FedEx Corp. Commercial Services & Supplies 0.6% Republic Services, Inc. Industrial Conglomerates 3.1% Danaher Corp. General Electric Co. Machinery 0.6% AGCO Corp. Stanley Black & Decker, Inc. Road & Rail 0.5% Norfolk Southern Corp. Information Technology 10.2% Communications Equipment 1.6% Cisco Systems, Inc. Computers & Peripherals 2.5% Apple, Inc. Dell, Inc. EMC Corp.* (a) Hewlett-Packard Co. SanDisk Corp.* Western Digital Corp. Electronic Equipment, Instruments & Components 0.3% Corning, Inc. IT Services 1.3% Booz Allen Hamilton Holding Corp. (a) International Business Machines Corp. Total System Services, Inc. Office Electronics 0.3% Xerox Corp. Semiconductors & Semiconductor Equipment 1.7% Broadcom Corp. "A" Intel Corp. Marvell Technology Group Ltd. NVIDIA Corp. (a) Texas Instruments, Inc. Software 2.5% CA, Inc. Microsoft Corp. Oracle Corp. (a) Materials 3.2% Chemicals 1.5% CF Industries Holdings, Inc. LyondellBasell Industries NV "A" (a) Praxair, Inc. The Mosaic Co. Containers & Packaging 0.4% Sonoco Products Co. Metals & Mining 0.5% Constellium NV "A"* Newmont Mining Corp. Paper & Forest Products 0.8% International Paper Co. Schweitzer-Mauduit International, Inc. Telecommunication Services 2.9% Diversified Telecommunication Services AT&T, Inc. CenturyLink, Inc. (a) Utilities 5.9% Electric Utilities 3.8% American Electric Power Co., Inc. Duke Energy Corp. Exelon Corp. FirstEnergy Corp. NextEra Energy, Inc. Pinnacle West Capital Corp. PPL Corp. Southern Co. (a) Gas Utilities 0.4% UGI Corp. Independent Power Producers & Energy Traders 0.3% AES Corp. Multi-Utilities 1.4% Dominion Resources, Inc. Public Service Enterprise Group, Inc. Wisconsin Energy Corp. Total Common Stocks (Cost $1,286,009,987) Securities Lending Collateral 7.9% Daily Assets Fund Institutional, 0.12% (b) (c) (Cost $121,036,562) Cash Equivalents 0.0% Central Cash Management Fund, 0.07% (b) (Cost $444,577) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,407,491,126)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $1,420,829,449. At May 31, 2013, net unrealized appreciation for all securities based on tax cost was $248,569,990. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $276,439,791 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $27,869,801. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of securities loaned at May 31, 2013 amounted to $116,410,946, which is 7.5% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
